          Case 1:20-cv-01256-NONE-SAB Document 10 Filed 11/04/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8
                          UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES, et al.,                               Case No. 1:20-cv-01256-NONE-SAB

12                   Plaintiffs,                          ORDER VACATING ALL PENDING
                                                          DATES AND REQUIRING DISPOSITIVE
13           v.                                           DOCUMENTS TO BE FILED WITHIN
                                                          THIRTY DAYS
14   HAL HAYS CONSTRUCTION, INC., et al.,
                                                          (ECF No. 9)
15                   Defendants.

16

17          On November 3, 2020, a notice of settlement was filed informing the Court that the

18 parties have reached settlement resolving this action in its entirety.

19          Accordingly, it is HEREBY ORDERED that:

20          1.      All pending matters and dates are VACATED; and

21          2.      The parties shall file dispositional documents within thirty (30) days of the date

22                  of entry of this order.

23
     IT IS SO ORDERED.
24

25 Dated:        November 3, 2020
                                                          UNITED STATES MAGISTRATE JUDGE
26
27

28


                                                      1
